837 So. 2d 326 (2002)
Harry John COUGHLIN, Jr., and Betty Lovett Coughlin
v.
STATE of Alabama.
CR-00-2114.
Court of Criminal Appeals of Alabama.
March 1, 2002.
Rehearing Denied March 15, 2002.
Certiorari Denied May 17, 2002.
*327 Harry John Coughlin, Jr., pro se.
Betty Lovett Coughlin, pro se.
Bill Pryor, atty. gen., and Cecil G. Brendle, Jr., asst. atty. gen., for appellee.
Alabama Supreme Court 1011266.
COBB, Judge.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN, P.J., and SHAW and WISE, JJ., concur. BASCHAB, J., dissents, with opinion.
BASCHAB, Judge (dissenting).
I must respectfully dissent. The record in this case does not indicate that the trial court ever advised the appellants about the dangers and disadvantages of self-representation, as required by Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975), and did not advise them that they had the right to withdraw any waiver of the right to counsel at any time during the proceedings, as required by Rule 6.1(b), Ala. R.Crim. P. Therefore, we should reverse the trial court's judgment and remand this case for a new trial. See Farid v. State, 720 So. 2d 998 (Ala. Crim.App.1998); Hairgrove v. State, 680 So. 2d 946 (Ala.Crim.App.1995), cert. denied, 680 So. 2d 947 (Ala.1996).